Case 2:10-cr-20513-GCS-MKM ECF No. 92 filed 08/13/20    PageID.618   Page 1 of 13




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


 UNITED STATES OF AMERICA,

              Plaintiff,
                                            Case No. 10-20513
       v.
                                            HON. GEORGE CARAM STEEH
 JOHNNY BAKER,

          Defendant.
 ______________________________/

              OPINION AND ORDER GRANTING DEFENDANT’S
            MOTION FOR REDUCTION OF SENTENCE (ECF NO. 77)

       Defendant Johnny Baker seeks a reduction of sentence pursuant to

 18 U.S.C. § 3582(c). For the reasons explained below, Baker’s motion is

 granted.

                           BACKGROUND FACTS

       Baker, along with his cousin, Antwann Baker, committed a string of

 retail store robberies in 2010. Baker pleaded guilty to four counts of

 interference with commerce by robbery, in violation of 18 U.S.C. § 1951(a),

 and four counts of aiding and abetting the use of a firearm during and in

 relation to a crime of violence, in violation of 18 U.S.C. § 924(c). Although

 the parties agreed that his guideline range for the robbery counts was 87-


                                      -1-
Case 2:10-cr-20513-GCS-MKM ECF No. 92 filed 08/13/20           PageID.619    Page 2 of 13




 108 months, Baker faced a mandatory sentence of 82 years for the four

 § 924(c) counts. See 18 U.S.C. § 924(c)(1)(A). At the time of his

 sentencing in 2011, the statute provided for a mandatory sentence of 7

 years for brandishing a firearm during a crime of violence, and a mandatory

 consecutive sentence of 25 years for each “second or subsequent” firearm

 violation. See Deal v. United States, 508 U.S. 129 (1993). Recognizing

 Baker’s cooperation, the government dismissed one of the § 924(c) counts,

 effectively reducing his mandatory sentence from 82 years to 57 years.

 See ECF No. 30 at PageID 135. In light of the “enormous” required

 sentence for the three § 924(c) violations, the court sentenced Baker to

 time served for the four robbery counts, resulting in a total sentence of 57

 years (684 months). See id. at PageID 149; ECF No. 26.

       In 2018, Congress passed the First Step Act, which amended

 § 924(c) to eliminate the “stacking” of mandatory sentences for successive

 violations charged in the same indictment.1 Under the First Step Act, a 25-

 year sentence for a second § 924(c) conviction may only be imposed after

 the first conviction had become final. First Step Act of 2018, Pub. L.

 No.115-391, § 403, 132 Stat. 5194, 5221-22 (2018); 18 U.S.C.


 1The First Step Act “amends numerous portions of the U.S. Code to promote
 rehabilitation of prisoners and unwind decades of mass incarceration.” United States v.
 Brown, 411 F. Supp. 3d 446, 448 (S.D. Iowa 2019).
                                           -2-
Case 2:10-cr-20513-GCS-MKM ECF No. 92 filed 08/13/20          PageID.620    Page 3 of 13




 § 924(c)(1)(C). Thus, if sentenced today, Baker would face a mandatory

 sentence of 24 years (7 years for brandishing a firearm on Count 2, 10

 years for discharging a firearm on Count 6, and 7 years for brandishing a

 firearm on Count 8), rather than 57 years. 18 U.S.C. § 924(c)(1)(A). 2

                               LAW AND ANALYSIS

     I. The Court’s Authority to Grant Compassionate Release

       Based upon this significant change in the law, among other reasons,

 Baker seeks compassionate release. Ordinarily, a district court “may not

 modify a term of imprisonment once it has been imposed.” 18 U.S.C.

 § 3582(c). The statute provides for a limited exception, known as

 “compassionate release,” which is governed by 18 U.S.C. § 3582(c)(1)(A).

 This section allows for judicial modification of an imposed term of

 imprisonment, after consideration of the sentencing factors set forth in 18

 U.S.C. § 3553(a), when three criteria have been met: (1) the defendant has

 first exhausted all administrative remedies with the Bureau of Prisons; (2)

 “extraordinary and compelling reasons warrant such a reduction”; and (3)

 the reduction is consistent with the “applicable policy statements issued by

 the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i).


 2 The possession of a firearm in furtherance of a crime of violence carries a minimum
 five-year sentence, the brandishing of a firearm carries a minimum of seven years, and
 the discharge of a firearm carries a minimum of ten years. 18 U.S.C. § 924(c)(1)(A).
                                           -3-
Case 2:10-cr-20513-GCS-MKM ECF No. 92 filed 08/13/20     PageID.621    Page 4 of 13




       Prior to the effective date of the First Step Act, only the Bureau of

 Prisons could move for compassionate release, upon a finding that

 extraordinary and compelling reasons supported a sentence reduction.

 The Director of the BOP “rarely” made such motions. United States v.

 Brown, 411 F. Supp. 3d 446, 448 (S.D. Iowa 2019). The First Step Act

 amended 18 U.S.C. § 3582(c)(1)(A) to permit a defendant to seek

 compassionate release on his own behalf, the purpose of which was to

 expand the use of compassionate release. See, e.g., First Step Act

 § 603(b), 132 Stat. 5194, 5239 (titling the subsection amending § 3582,

 “Increasing the Transparency and Use of Compassionate Release”); 164

 Cong. Rec. S7314-02, 2018 WL 6350790 (Dec. 5, 2018) (statement by bill

 co-sponsor Senator Cardin, noting that it “expands compassionate release

 under the Second Chance Act and expedites compassionate release

 applications”).

       Congress did not define the “extraordinary and compelling reasons”

 justifying a sentence reduction under § 3582(c)(1)(A), but delegated that

 responsibility to the Sentencing Commission, with the directive that

 “[r]ehabilitation of the defendant alone shall not be considered an

 extraordinary and compelling reason.” 28 U.S.C. § 994(t). The Sentencing

 Commission promulgated a policy statement, U.S.S.G. § 1B1.13, and

                                       -4-
Case 2:10-cr-20513-GCS-MKM ECF No. 92 filed 08/13/20    PageID.622   Page 5 of 13




 accompanying application notes. The application notes provide that

 “extraordinary and compelling reasons exist” as a result of the defendant’s

 (1) serious medical condition; (2) advanced age and health; (3) family

 circumstances; or (4) “other reasons . . . “[a]s determined by the Director of

 the Bureau of Prisons.” U.S.S.G. § 1B1.13 cmt. 1. Baker seeks

 compassionate release based upon the “other reasons” catch-all provision.

 In his case, the BOP has not recommended a sentence reduction, raising

 the question of whether the court may determine for itself whether “other

 reasons” support compassionate release.

       The Sentencing Commission has not amended § 1B1.13 since the

 passage of the First Step Act. The current policy statement continues to

 provide that the court may grant a sentence reduction “only upon motion of

 the Director of the Bureau of Prisons,” which is contrary to the First Step

 Act amendment permitting a defendant to file a motion on his own behalf.

 See id. Courts have viewed the outdated policy statement, insofar as it

 reserves the determination of “other reasons” to the Bureau of Prisons, as

 inconsistent with the First Step Act and no longer “applicable.” Indeed,

 allowing the BOP to retain “veto power” would be contrary to Congress’s

 intention to expand the use of compassionate release. United States v.

 Maumau, 2020 WL 806121, at *4 (D. Utah Feb. 18, 2020). “[T]he

                                      -5-
Case 2:10-cr-20513-GCS-MKM ECF No. 92 filed 08/13/20      PageID.623    Page 6 of 13




 dependence on the BOP to determine the existence of an extraordinary

 and compelling reason, like the requirement for a motion by the BOP

 Director, is a relic of the prior procedure that is inconsistent with the

 amendments implemented by the First Step Act.” United States v. Young,

 __ F.Supp.3d __, 2020 WL 1047815, at *6 (M.D. Tenn. Mar. 4, 2020).

 Thus, a majority of district courts have concluded that although the

 outdated policy statement provides helpful guidance, it does not “constrain

 the Court’s independent assessment of whether ‘extraordinary and

 compelling reasons’ warrant a sentence reduction.” United States v.

 Clausen, 2020 WL 4260795, at *4 (E.D. Pa. July 24, 2020) (citations

 omitted); accord United States v. Haynes, __ F.Supp.3d __, 2020 WL

 1941478, at *15 (E.D.N.Y. Apr. 22, 2020) (citing cases); Young, 2020 WL

 1047815, at *6 (M.D. Tenn. Mar. 4, 2020). Indeed, “final authority over a

 request for a sentence reduction has always been within the purview of the

 district court, not the Bureau of Prisons.” Bellamy v. United States, __

 F.Supp.3d __, 2020 WL 4208446, at *5 (E.D. Va. July 22, 2020).

       This court agrees with the majority position that it may determine

 what constitutes an extraordinary and compelling reason justifying

 compassionate release, without being restricted by the assessment of the

 BOP. In addition to presenting extraordinary and compelling reasons, the

                                        -6-
Case 2:10-cr-20513-GCS-MKM ECF No. 92 filed 08/13/20    PageID.624   Page 7 of 13




 defendant must “not [be] a danger to the safety of any other person or to

 the community,” U.S.S.G. § 1B1.13(2), and the factors set forth in § 3553

 must support a sentence reduction. See 18 U.S.C. § 3553(a); United

 States v. Kincaid, 802 Fed. Appx. 187 (6th Cir. 2020). These factors

 include the defendant’s history and characteristics, the seriousness of the

 offense, the need to promote respect for the law and provide just

 punishment, general and specific deterrence, and the protection of the

 public. 18 U.S.C. § 3553(a).

   II.      Exhaustion of Administrative Remedies

          Baker sought compassionate release from the Bureau of Prisons,

 which denied his request. Accordingly, he has exhausted his

 administrative remedies and the court may consider his motion. See

 United States v. Alam, 960 F.3d 831, 833-35 (6th Cir. 2020) (holding

 exhaustion to be mandatory).

   III.     Extraordinary and Compelling Reasons

          Baker argues that he is eligible for compassionate release because of

 his harsh sentence, which would not be imposed under the law today, as

 well as his extraordinary record of rehabilitation. Baker was 24 years old

 when he received a mandatory sentence to effectively spend his life in

 prison. His current projected release date is May 5, 2060. On its face, his

                                        -7-
Case 2:10-cr-20513-GCS-MKM ECF No. 92 filed 08/13/20           PageID.625     Page 8 of 13




 57-year (684-month) sentence is extraordinarily long, and it appears

 particularly disproportionate when compared to average federal sentences

 for similar or more serious crimes: robbery (109 months); firearms (50

 months); murder (255 months); drug trafficking (76 months); and

 kidnapping (171 months). United States Sentencing Commission, 2019

 Annual Report and Sourcebook of Federal Sentencing Statistics, Table 27.3

 If sentenced for the same conduct today, Baker would face a mandatory

 sentence of 24 years, less than half of what he received.

       Numerous district courts have found that this “drastic change” in the

 law, eliminating such lengthy mandatory sentences, constitutes an

 extraordinary and compelling reason to consider a sentence reduction.

 See, e.g., Young, 2020 WL 1047815, at *8; Maumau, 2020 WL 806121, at

 *7; United States v. Redd, __ F.Supp.3d __, 2020 WL 1248493, at *6 (E.D.

 Va. Mar. 16, 2020); United States v. Decator, __ F.Supp.3d __, 2020 WL

 1676219, at *3 (D. Md. Apr. 6, 2020); United States v. Wade, 2020 WL

 1864906, at *6 (C.D. Cal. Apr. 13, 2020); Haynes, 2020 WL 1941478, at

 *15; Bellamy, 2020 WL 4208446, at *7; Clausen, 2020 WL 4260795, at *8.4




 3https://www.ussc.gov/research/sourcebook-2019.
 4A minority of courts disagree that a change in the law can constitute an extraordinary
 and compelling reason. See United States v. Martin, 2020 WL 4464430, at *3 (S.D. Ill.
 Aug. 4, 2020).
                                           -8-
Case 2:10-cr-20513-GCS-MKM ECF No. 92 filed 08/13/20   PageID.626   Page 9 of 13




 Indeed, “it is hard to argue that the manifest unfairness of keeping a man in

 prison for decades more than if he had committed the same crime today is

 neither extraordinary nor compelling.” United States v. Brown, 2020 WL

 2091802, at *9 (S.D. Iowa Apr. 29, 2020).

      The government argues that the change in law does not constitute an

 extraordinary and compelling reason, given that Congress did not make the

 amendment to the § 924(c) “stacking” sentencing scheme retroactive. As

 many courts have noted, however, Congress’s failure to make the

 amendment retroactive does not necessarily preclude the court from

 considering the change in the context of a motion for compassionate

 release. See, e.g., Maumau, 2020 WL 806121, at *7 (“It is not

 unreasonable for Congress to conclude that not all defendants convicted

 under § 924(c) should receive new sentences, even while expanding the

 power of the courts to relieve some defendants of those sentences on a

 case-by-case basis.”); Decator, 2020 WL 1676219, at *4 (“[G]ranting

 compassionate release on the basis of the amended § 924(c) is not

 obviously contrary to congressional intent.”); United States v. Adeyemi,

 2020 WL 3642478, at *23 (E.D. Pa. July 6, 2020) (“A retroactive

 amendment to section 924(c) would have required the release of all

 defendants similarly situated to Mr. Adeyemi, while compassionate release

                                      -9-
Case 2:10-cr-20513-GCS-MKM ECF No. 92 filed 08/13/20     PageID.627    Page 10 of 13




 motions permit sentence reductions on an individualized basis, only in the

 most extraordinary circumstances and only if the defendant meets specific

 criteria such as the 3553(a) factors and would not endanger the

 community.”).

       In addition to the change in law, Baker’s significant evidence of

 rehabilitation supports a sentence reduction. Despite his long sentence, all

 accounts indicate that he has approached his term of imprisonment with

 optimism and a desire to be productive and transform his life. He has

 provided several letters from prison officials, attesting to his positive

 attitude, conscientious and responsible conduct, and strong family

 relationships. ECF No. 77 at PageID 535-37. He has completed

 approximately 50 educational programs while incarcerated. Baker is

 currently housed in the Reentry Program Unit, which “only selects

 individuals that are discipline free, active in all programs, and maintain the

 highest standards while being incarcerated.” ECF No. 77 at PageID 537.

 Employed as a Reentry Clerk, Baker serves as a mentor for inmates in

 preparation for their release. Letters from family members, including two

 teenage daughters, demonstrate his commitment to maintaining close

 family ties. He is an “eager and enthusiastic” participant in the Free Minds

 Book Club and Writing Workshop, and his writings include poems and an

                                       -10-
Case 2:10-cr-20513-GCS-MKM ECF No. 92 filed 08/13/20     PageID.628    Page 11 of 13




 essay about parenting behind bars that was published in the Washington

 Post. Id. at PageID 564-65. He also engages in religious studies as a

 “sincere Bible student.” Id. at PageID 560.

          The court is persuaded that the combination of Baker’s remarkable

 record of rehabilitation, his relative youth at the time of his offense, the

 length of his sentence, and the disparity between his sentence and those

 sentenced for similar crimes after the First Step Act create an extraordinary

 and compelling basis for relief. See, e.g., Bellamy, 2020 WL 4208446, at

 *7; Maumau, , 2020 WL 806121, at *7.

    IV.     Policy Statement and § 3553 Factors

          In addition to presenting an extraordinary and compelling basis for

 relief, Baker must show that he is not a danger to the community and that

 the § 3553 factors support a sentence reduction. Although the government

 argues that Baker should not qualify for compassionate release based

 upon his criminal history and offense conduct, it ignores his substantial

 evidence of good conduct and rehabilitation during his decade in prison.

 On this record, the court finds that Baker is unlikely to present a danger to

 the public upon release.




                                        -11-
Case 2:10-cr-20513-GCS-MKM ECF No. 92 filed 08/13/20     PageID.629   Page 12 of 13




         The court also considers the § 3553 factors, including the defendant’s

 history and characteristics, the seriousness of the offense, the need to

 promote respect for the law and provide just punishment, general and

 specific deterrence, and the protection of the public. Baker’s offenses are

 undeniably serious; however, the punishment he received is significantly

 greater than necessary to accomplish the goals of respect for the law, just

 punishment, deterrence, and the protection of the public. The § 3553

 factors support a reduction in Baker’s sentence.

    V.      Conclusion

         For all of these reasons, the court will grant Baker’s motion to reduce

 sentence pursuant to 18 U.S.C. § 3582(c). Although Baker seeks what is

 known as “compassionate release,” the court need not grant his immediate

 release from prison. Rather, “a downward adjustment may be made even if

 it results in [Baker’s] continued incarceration.” Maumau, 2020 WL 806121,

 at *8; Young, 2020 WL 1047815, at *10; Clausen, 2020 WL 4260795, at *8.

 The court will schedule a hearing to determine the appropriate sentence, in

 light of the § 3553 factors and any additional information provided by the

 parties.




                                       -12-
Case 2:10-cr-20513-GCS-MKM ECF No. 92 filed 08/13/20               PageID.630   Page 13 of 13




                                         ORDER

       IT IS HEREBY ORDERED that Defendant Baker’s motion to reduce

 sentence (ECF No. 77) is GRANTED. The court will issue a notice of

 sentencing hearing after consultation with the parties.

 Dated: August 13, 2020

                                           s/George Caram Steeh
                                           GEORGE CARAM STEEH
                                           UNITED STATES DISTRICT JUDGE


                                CERTIFICATE OF SERVICE

                 Copies of this Order were served upon attorneys of record on
                     August 13, 2020, by electronic and/or ordinary mail.

                                      s/Brianna Sauve
                                        Deputy Clerk




                                            -13-
